ORDER GRANTING PETITION AND SUSPENSION OF THE RESPONDENT
On December 28, 2005, the Indiana Supreme Court Disciplinary Commission filed with this Court a Petition for Suspension of Certain Attorneys for Failure to Satisfy Costs Ordered in Conmection with Lawyer Discipline Proceedings. The respondent was one of the attorneys listed in the petition.
This Court, being duly advised, now finds that the Commission's petition should be GRANTED.
IT IS, THEREFORE, ORDERED that the respondent, Stephen P. Eckert, is hereby suspended from the practice of law pursuant to Ind. Admission and Discipline Rule 23 § 21(J).
The Clerk of this Court is directed to forward notice of this order to the respondent by certified mail, return receipt requested, at his address as reflected in the Roll of Attorneys. The Clerk of this Court is further directed to issue notice of this order to the Disciplinary Commission.
The Clerk of this Court is further directed to give notice of this action pursuant to Admis.Disce.R. 28(8)(d) and to provide to the Clerk of the United States Court of Appeals for the Seventh Circuit, to the clerks of each of the United States District Courts and United States Bankruptcy Courts in this state, the respondent's last known address as reflected in the records of the Clerk of this Court.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.